71 So. 2d 107 (1954)
Roosevelt PICKETT
v.
STATE.
5 Div. 587.
Supreme Court of Alabama.
March 11, 1954.
Si Garrett, Atty. Gen., and L. E. Barton, Asst. Atty. Gen., for the petition.
Walker & Walker, Opelika, opposed.
GOODWYN, Justice.
Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Pickett v. State, 71 So. 2d 102, wherein a judgment of conviction of murder in the second degree was reversed.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.